DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 20030083771 A1) and further in view of Mirchev (US 20120128890 A1).
	In reference to claim 1, Schmidt discloses a building apparatus that builds an object using a curable material that is cured by being irradiated with an ultraviolet ray, (“selective deposition modeling method and apparatus for dispensing a curable phase change material… UV curable” [Abstract]) the building apparatus comprising:
an ejection head, configured to eject the curable material (“dispensing device 24 is an ink jet print head” [0051]);
a UV light source, configured to emit the ultraviolet ray to the curable material ejected from the ejection head (“radiation source 36 includes an ultraviolet radiation emitting bulb 38 which is used to provide flood exposure of UV radiation” [0060]; also see Fig 1, shown below, in view of P0060, P0061, P0053); and

the light source driver supplies the electric power that varies in a pulse-like form to the UV light source, so as to drive the UV light source using a pulse driving scheme;
in the pulse driving scheme, a peak value of a pulse current is set and a duty of the pulse current is controlled, so as to control a luminous intensity of the UV light source (“exposure is executed in a flash manner, preferably by turning on and off the bulb 38 at a desired time” [P0060])

    PNG
    media_image1.png
    633
    1041
    media_image1.png
    Greyscale

Schmidt does not disclose that the UV light source is an ultraviolet LED and is associated with a driver as claimed.
 discloses using an ultraviolet LED for curing (Abstract).
Mirchev further discloses that known UV curing devices suffer many deficiencies  [0021-0027] and therefore suggests “to control UV LEDs radiation intensity by variation of the frequency and/or current magnitude and/or current pulses ratio… frequency, magnitude of current and current pulses ratio should be selected depending on the energy of the polymerization of curable agent, curable agent composition, the thickness of curable agent layer, application method of curable agent on the surface, the duration of LEDs UV radiation effect on the curable agent, temperature and humidity of environment, and the characteristics of UV LEDs” [0035]. 
Controlling the UV LED as described by Mirchev is accomplished using “Control block 6 is intended to generate UV LEDs control pulses and comprises a controller 7, and a block of power modules 8” [0057] such that “power module 8 can be made as pulse controlled current stabilizer with pulse-width modulation that provides the delivery of current pulses to UV LEDs in the range of frequencies from 1 kHz to 10 MHz, with this the frequency 1/T, the current magnitude and duty cycle of current pulses is determined depending on the properties of curable agent and curing conditions” [0061]. This is equivalent to the driver as claimed. 
The combination would be achievable by integrating Mirchev’s UV LED and driver in to the apparatus. The proposed combination integrates the UV LED curing structure of Mirchev in to the apparatus. There is no apparent reason why the 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus such that the UV light source is an ultraviolet LED and is driven by a driver as claimed.
A person having ordinary skill in the art would have been specifically motivated to integrate the Mirchev’s UV LED and driver in to the apparatus because Mirchev explains that it overcomes a variety of deficiencies associated with prior UV curing means [0021-0027]; and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/ or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In reference to claim 2, 3, 5, 7, 8, 10, 11, 12, the combination discloses the apparatus as in claim 1.
Schmidt teaches that “controller 40” [P0061] controls the apparatus. This would include the ejection head and light source. Schmidt does not disclose the particular manner in which the control is conducted, however, the controller would be capable of controlling the ejection head and light source as claimed.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	In reference to claim 4, 6, the combination discloses the apparatus as in claim 1 and 5.
Schmidt further discloses a main scanning driver, configured to cause the ejection head to perform a main scanning operation of ejecting the droplet of the curable material while moving in a main scanning direction set in advance (“controller 40” [P0061] is for controlling the printing operation and would control the ejection head using the “conventional drive means 26” [P0053]).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	In reference to claim 9, the combination discloses the apparatus as in claim 1.
Schmidt further discloses the building apparatus comprises a plurality of ejection heads (“plurality of print heads [for dispensing different materials]” [Claim 59]), and
Schmidt does not disclose that the materials are different colors, however, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).
The Schmidt device would be capable of being used such that each of the plurality of ejection heads ejects the curable material with different color.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heathcote (NPL 2010, “UV-LED Overview Part II — Curing Systems”) explains that “, UV equipment manufacturers generally power LEDs with regulated, constant current drivers and employ an optional technique known as Pulse Width Modulation (PWM) when it is necessary to vary the UV output…. The LEDs are either ON or OFF with no variability in irradiance… two main reasons for using PWM to drive the UV-LED 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744